PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re of
Patent No. 9,540,873
Issue Date: January 10, 2017
Application No. 14/097,109
Filed: December 04, 2013
Attorney Docket No. 55089-US
:
:
:          DECISION ON PETITION      
:
:




This is a decision on the request for refund filed October 07, 2020, which is being considered under the provisions of 37 CFR 1.28(a), reasserting status as a small entity.

The request for refund is GRANTED.

Applicant request a refund of $800.00 stating, “Applicant has determined that Applicant qualified for small entity status on the date of the issue payment and currently qualifies…”

The statement re-asserting small entity status filed October 07, 2020 for the above-identified application, has been made of record and small entity status has been accorded.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted. Therefore, a total of $800.00, was refunded to applicant’s deposit account on February 25, 2021.

Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions